Determination of respondent Board of Parole, dated March 1, 1994, revoking petitioner’s parole and imposing a two-year assessment, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, *268New York County [Walter Schackman, JJ, entered August 30, 1994), dismissed, without costs.
Decisions by respondent are discretionary and not subject to judicial review if made in accordance with the statutory requirements (see, Executive Law § 259-i [5]; Matter of Augle v New York State Bd. of Parole, 192 AD2d 1031). The record shows that petitioner’s waiver of counsel was knowingly and intelligently made after he was adequately advised by the Administrative Law Judge of his rights and of the benefits of appointed counsel and risks of proceeding pro se. Petitioner’s prior parole violations were properly used in determining a time assessment for his parole violation. The time assessment was not excessive. Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.